


117 HR 1309 IH: Supporting Eating disorders Recovery through Vital Expansion Act
U.S. House of Representatives
2021-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 1309
IN THE HOUSE OF REPRESENTATIVES

February 24, 2021
Mr. Moulton (for himself, Mr. Katko, Ms. Escobar, Mr. Deutch, Mr. Fitzpatrick, Mr. Crow, Ms. Chu, Mr. Courtney, Ms. McCollum, Mr. Ryan, Mrs. Axne, Mr. Connolly, Miss Rice of New York, Mr. Price of North Carolina, Mr. Rush, Mr. Neguse, Ms. Scanlon, Ms. Sherrill, Mr. Foster, Mr. Keating, Ms. Omar, Mr. Cleaver, and Mr. Levin of California) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To amend title 10, United States Code, to provide for eating disorders treatment for members of the Armed Forces and certain dependents of members and former members of the uniformed services, and for other purposes.


1.Short titleThis Act may be cited as the Supporting Eating disorders Recovery through Vital Expansion Act or the SERVE Act. 2.Eating disorders treatment for certain members of the Armed Forces and dependents (a)FindingsCongress finds the following:
(1)Eating disorders affect approximately 30,000,000 Americans (or nine percent of the population) during their lifetime, including individuals from every age, gender, body size, race, ethnicity, and socioeconomic status. (2)Eating disorders are severe, biologically based, mental illnesses caused by a complex interaction of genetic, biological, social, behavioral, and psychological factors.
(3)Eating disorders result in the second highest case fatality rate of any mental illness, with one death occurring every 52 minutes as a direct result of an eating disorder due to serious medical co-morbidities and suicide. (4)Untreated eating disorders cost the economy of the United States $64.70 billion annually, with families and individuals experiencing an economic loss of $23.50 billion annually.
(5)A study from the Armed Forces Health Surveillance Branch found that diagnoses of eating disorders among military personnel increased by 26 percent from 2013 to 2016. Although accurate estimates are challenging due to underreporting, the prevalence of eating disorders in the military is two to three times higher than in the civilian population. (6)The Defense Health Board found that female members of the Armed Forces on active duty experience high rates of eating disorders, which can adversely affect their readiness and health.
(7)Risk factors for eating disorders in the military include pressure to maintain weight and fitness standards, trauma, sexual harassment, weight stigmatization, and post-traumatic stress disorder. (8)Family members of members of the Armed Forces have a higher prevalence of eating disorders than the general population, with 21 percent of children and 26 percent of spouses of members of the Armed Forces found at risk of developing an eating disorder.
(9)Research demonstrates a strong correlation between a military spouse and their adolescent child’s risk for an eating disorder. Adolescent female military dependents are more likely to be at risk for an eating disorder if their non-military parent is at risk for an eating disorder. (b)Eating disorders treatment for certain dependentsSection 1079 of title 10, United States Code, is amended—
(1)in subsection (a), by adding at the end the following new paragraph:  (18)Treatment for eating disorders may be provided in accordance with subsection (r).; and
(2)by adding at the end the following new subsection:   (r) (1)The provision of health care services for an eating disorder under subsection (a)(18) shall include the following services: 
(A)Inpatient services, including residential services. (B)Outpatient services for in-person or telehealth care, including partial hospitalization services and intensive outpatient services.
(2)A dependent may be provided health care services for an eating disorder under subsection (a)(18) without regard to— (A)the age of the dependent, except with respect to residential services under paragraph (1)(B), which may be provided only to a dependent who is not eligible for hospital insurance benefits under part A of title XVIII of the Social Security Act (42 U.S.C. 1395c et seq.); and
(B)whether the eating disorder is the primary or secondary diagnosis of the dependent. (3)In this section, the term eating disorder has the meaning given the term feeding and eating disorders in the Diagnostic and Statistical Manual of Mental Disorders, 5th Edition (or successor edition), published by the American Psychiatric Association..
(c)Identification and treatment of eating disorders for members of the Armed ForcesSection 1090 of title 10, United States Code, is amended— (1)by striking The Secretary of Defense and inserting the following: 

(a)Identification and treatment of eating disorders and drug and alcohol dependenceThe Secretary of Defense; (2)by inserting have an eating disorder or before are dependent on drugs or alcohol; and
(3)by adding at the end the following new subsections:   (b)Facilities available to individuals with eating disordersFor purposes of this section, necessary facilities described in subsection (a) shall include, with respect to individuals who have an eating disorder, facilities that provide the services specified in section 1079(r)(1) of this title.
(c)Eating disorder definedIn this section, the term eating disorder has the meaning given that term in section 1079(r)(3) of this title.. (d)Clinical practice guidelines and criteria relating to eating disorders (1)Guidelines and criteriaNot later than two years after the date of the enactment of this Act, the Secretary of Defense and the Secretary of Veterans Affairs shall jointly develop, publish, and disseminate clinical practice guidelines and criteria for the identification and treatment of eating disorders. Such guidelines shall be consistent with generally accepted standards of care.
(2)ConsultationIn carrying out subsection (a), the Secretaries shall consult with, and incorporate into the guidelines and criteria developed under such subsection the recommendations and guidelines of, the following: (A)The Administrator of the Substance Abuse and Mental Health Services Administration.
(B)The Director of the Centers for Disease Control and Prevention. (C)The Director of the National Institute of Mental Health.
(D)Nonprofit clinical specialty associations and any other organizations or associations determined relevant by the Secretaries.  